Citation Nr: 1823688	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard



INTRODUCTION

The Veteran had active military service from February 1968 to September 1969.   The Veteran died in April 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  In an unappealed July 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  

2.  New and material evidence has not been received since the last final denial with regard to the issue of entitlement to service connection for the cause of the Veteran's death. 


CONCLUSION OF LAW
 
Evidence received since the last final denial on the issue of service connection for the cause of the Veteran's death is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At some point during the appellant's claim, the Veteran's service treatment records (STRs) were misplaced (see April 2013 Response to VA request for information, May 2013 VA memorandum, and August 2013 VA correspondence to appellant).  However, the STRs were associated with the claims file at the time of the last final denial in 2009, and have been again associated with the claims file during the pendency of the appellant's appeal; they have been considered by the RO and the Board.

Legal criteria 

New and material evidence (NME)

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100. 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. 

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303 (d).

Cause of death

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim was denied by the Board in July 2009 because it found that the Veteran's esophageal adenocarcinoma was manifested many years after separation from service, his cancer did not warrant presumptive service connection due to an herbicide agent exposure, and there was no competent evidence that it was in any way related to service.  The Board found that the only reports of a nexus between the Veteran's esophageal adenocarcinoma and service were from the appellant, who was not shown to be qualified to render a medical opinion.  The appellant did not appeal the Board's denial and it became final.  

Evidence at the time of the last final denial 

At the time of the last final denial, the evidence included the Veteran's service treatment records (STRs), his DD 214 (which reflected service at Camp Lejeune North Carolina and one year of foreign and/or sea service), the appellant's contentions that the Veteran's death was caused by a "respiratory cancer" for which presumptive service connection was warranted, the Veteran's death certificate (which noted his death in 2005 from esophageal adenocarcinoma), and VA and private treatment records.  

Although the electronic claims file notes a VA receipt date of 2014 for the STRs, the 2006 RO decision cites to the STRs, and the 2009 Board decision reflects that the STRs had been associated with the claims file and reviewed by the RO.  Moreover, the Service Department Records Envelope associated with the STRs reflects the Veteran's claim number and a receipt date of March 2002.

The STRs are negative for complaints of, treatment for, or diagnosis of esophageal adenocarcinoma.  They reflect service in Parris Island, South Carolina, and Treasure Island, California, 

The post-service treatment records reflect that the Veteran had a family history of cancer (father and sister), smoked two packs of cigarettes a day, had adenocarcinoma of the GE junction which manifested in 2004, had served in Vietnam, and had post-service employment in a textile mill, a salesman, and a painter. 

In 2009 correspondence, the appellant stated "during my husband's tour of service, he suffered from lung problems.  He had trouble breathing at times.  He was seen for his condition and was diagnosed with lung cancer (Esophageal Adenocarcinoma).  Since he retired from service, he had continuous health problems.  His illness spread out to his stomach, which gave him serious problems also.  He had chronic pain, swelling and stiffness in his chest area.  His condition only got worse until the end."

With regard to the Veteran's military service personnel records, they reflect that the Veteran had service at Camp Lejeune, North Carolina, Okinawa, and Vietnam.  Although the electronic record reflects that the personnel records were received by VA in 2014; the 2006 RO decision cites to the service records, and the 2009 Board decision reflects that the service personnel records had been associated with the claims file and reviewed by the RO.  Moreover, the Service Department Records Envelope for the personnel records reflects the Veteran's claim number and a receipt date of September 2002.

Evidence added to the record since the last final denial

VA and private clinical records with VA receipt dates of 2013 and 2014 are associated with the claims file.

In September 2012, the appellant filed a claim to reopen the previously denied claim and contended that the Veteran's death was caused by exposure to contaminated water at Camp Lejeune. 

A July 2014 VA Form 21-0820 reflects that the appellant stated that she had no evidence to show that the appellant's cancer was caused by exposure to contaminated water. 

A September 2014 VA Form 9 from the appellant reflects her opinion that the Veteran's esophageal adenocarcinoma was caused by Agent Orange exposure and/or contaminated water.

Old and New evidence considered as a whole

The appellant's contentions, although new with regard to contaminated water, are not material as she has not been shown to be competent to make a probative etiology opinion, and she has not supported her contention with any competent evidence.  To the contrary, she has conceded that she has no competent evidence to support her contention.

Despite an apparent erroneous electronic receipt date of 2014, the service personnel records and STRs were in the claims file at the time of the 2009 Board decision.  Thus a de novo review of the appellant's claim is not warranted under the service department records exception of 38 C.F.R. § 3.156(c).  

The Board acknowledges entitlement to benefits for certain diseases for Veterans who served at least 30 days at Camp Lejeune has recently been codified at 38 C.F.R. § 3.309.  The list of diseases presumed to be related to herbicide exposure under 38 C.F.R. § 3.309(e) was also updated and expanded since the 2009 denial.  The new regulations resulted in new theories of entitlement to service connection (i.e. presumptive service connection) for the disabilities added to the list; however, esophageal adenocarcinoma was not included in the new regulations, nor were any broader diseases that would potentially encompass such.  In order for de novo review of the claim to be warranted based on a liberalizing law in this case, the appellant's claimed disability would need to have been added as a disease or disability presumptively related to herbicides and/or contaminated water at Camp Lejeune.  As the regulation updates did not create a new theory of entitlement to service connection for esophageal adenocarcinoma, de novo review is not warranted in this case.  While the appellant can claim that the Veteran's death was related to in-service exposure to contaminated water, the theory of entitlement asserted is still direct service connection, as opposed to presumptive service connection. 

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial, the evidence included the Veteran's service at Camp Lejeune.  When determining that service connection was not warranted, the Board in 2009 found that there was not competent evidence of record linking the Veteran's death to any disease or injury in service; the Board considered both direct and presumptive service connection avenues.  No new and material evidence has been added which relates to an unestablished fact necessary to substantiate the claim.  (The clinical records with the receipt dates of 2013 and 2014 are duplicative of records in evidence at the time of the last final denial.)

The appellant has not provided new and material evidence indicating that the Veteran's death was causally related to, or aggravated by service or a service-connected disability.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 
 


ORDER

As new and material evidence has not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


